Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Family Court erred in ordering respondent to make restitution to the victim in the amount of $69. Pursuant to Family Court Act § 353.6 (1) (a), the court may order a person over the age of 10 years who has been adjudicated a juvenile delinquent to make "restitution in an amount representing a fair and reasonable cost to replace the property or repair the damage caused by” him (see, Matter of Keith Z., 195 AD2d 729; Matter of Barney R., 151 Misc 2d 29). Although respondent originally was charged with committing acts that, if done by an adult would constitute burglary in the second degree and criminal possession of stolen property in the fourth degree, respondent entered an admission to a charge of criminal possession of stolen property in the fifth degree. He admitted only that he possessed four items of property belonging to the victim. He did not admit that he broke into the home of the victim or that he stole or damaged her property, nor was the acceptance of his admission conditioned upon his agreement to pay restitution. There being no proof that respondent "caused” the loss of or damage to the victim’s property, restitution was improperly ordered (Family Ct Act § 353.6 [1] [a]). (Appeal from Order of Erie County Family Court, Rosa, J. — Juvenile Delinquency.) Present — Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.